State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      106185
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JORGE MARRERO,
                    Appellant.
________________________________


Calendar Date:   March 31, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


      Andrew Kossover, Public Defender, Kingston (Michael K.
Gould of counsel), for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered August 15, 2013, convicting defendant
upon his plea of guilty of the crime of assault in the first
degree.

      Defendant was charged in an indictment with numerous crimes
following an incident in which he shot his girlfriend in the face
at close range causing her serious injuries and rendering her
blind in both eyes. In full satisfaction of the indictment, he
pleaded guilty to assault in the first degree and waived his
right to appeal. In accord with the plea agreement, he was
sentenced to 18 years in prison to be followed by five years of
postrelease supervision. He now appeals.
                              -2-                  106185

      Defendant's sole claim is that his sentence is harsh and
excessive. However, given defendant's valid waiver of the right
to appeal, we are precluded from considering it (see People v
Lopez, 6 NY3d 248, 256 [2006]; People v Brown, 125 AD3d 1049,
1049 [2015]). We therefore affirm the judgment of conviction.

     Peters, P.J., Lahtinen, Garry and Rose, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court